Citation Nr: 1121686	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back strain with decreased range of motion.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1986 and from June to November 1993.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in October 2008 and in August 2010 for further development.

The issue of service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an increased rating in excess of excess of 20 percent for a low back strain with decreased range of motion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Moderate bilateral flatfeet with plantar fasciitis with some tenderness of palpitation and pain on use of the feet has been shown, but severe bilateral flatfoot, marked deformity, pain on manipulation and use, objective indication of swelling on use, and characteristic callosities have not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2004, the Veteran filed a claim for an increase, arguing that his disability had worsened.  In order to warrant a higher rating under DC 5276, the evidence must show:

* severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities (30 percent; 20 percent if unilateral); or 
* pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (50 percent).

The Veteran was afforded a VA feet examination in April 2005.  He reported pain and swelling in both feet, and in particular, recent pain in the left heel.  His employment at the time was car detailing, which required him to stand on concrete for extended periods of time.  

Upon objective examination, the examiner noted what he considered to be low arches, not true flat feet.  There was no heel valgus.  Inversion and eversion were accomplished without problems.  Gait and stance were normal.  There was tenderness at the fascial inertion on the left.  The examiner noted that the Veteran wore over-the-counter (OTC) shoe inserts that provided some relief.  

The examiner recommended prescribed orthosis to provide relief for the acute fasciitis.  The examiner did not find abnormal weightbearing.  The alignment of the Achilles tendon was bilaterally within normal limits.  There was pain on manipulation.  An April 2005 x-ray study found the bones and joints normal, the aches normally maintained, and that there was no calcaneal spurring noted.  

In August 2005, the Veteran had a VA podiatry consult, which also diagnosed plantar fasciitis.  He reported that both the left and right foot was painful, with the left being of greater severity.  He again reported his heel would swell.  He also reported the only self-treatment that brought some relief was icing.  

Upon examination, the clinician found pain upon palpitation along the course of the medial band of the plantar fascia.  Localized effusion was noted to the distal plantar medial aspect of the right and left heel, consistent with plantar fasciitis.  Ankle joint dorisflexion was slightly decreased, though no excessive pronation was noted upon loading of the forefoot.  The VA clinician did order custom orthotics.  

By December 2005, a VA physical therapy evaluation noted the Veteran was employed in an office, which allowed him to sit and stand during the day.  In late December 2005, he picked-up his custom arch support shoe inserts.  VA treatment reports continue in the record through 2006, 2007, and into 2008; however, they consisted largely of physical therapy sessions for the Veteran's service-connected low back and knee disabilities.  

That the Veteran experienced pain in his feet is very well established in the record.  In September 2008, he re-established care at the VA facility in San Antonio.  During the physical assessment, the clinician noted there was no edema and his gait was normal.  Another set of prosthetics were ordered for his plantar fasciitis.  The screening included his report that he worked out regularly.  

In February 2010, he was afforded another VA foot examination.  The claims file was reviewed.  The Veteran reported he was now employed in an administrative capacity in a position that was 60 percent sedentary and 40 percent standing.  He again reported pain in the soles of his feet.  Orthodontics, including OTC inserts, had provided only limited relief.  

Upon objective examination, the examiner noted mild, bilateral symmetric pes planus, with longitudinal arches preserved bilaterally and symmetrically.  There was normal form and function of the tibialis posterior and tendo Achilles bilaterally, in addition to normal tendo Achilles alignment while weight-bearing and non-weight-bearing.  The examiner found no pain upon manipulation of either foot, there was no painful motion, edema, weakness or instability.  However, there was mild tenderness to palpation on the plantar fascia in the soles of both feet.  

While the gait was normal, weight-bearing was abnormal with mild hyperkeratotic build-up beneath the second metatarsal head of both feet.  Yet, walking ability, standing ability, and distance tolerance were unimpaired.  The examiner found as well, no range of motion limitations for either foot.       

Based on the weight of the evidence presented, including the Veteran's complaints and the medical findings, a 30 percent rating is not warranted.  Specifically, while there was reported swelling on use, and while the August 2005 VA clinician found some localized effusion, and the February 2010 VA examiner found build-up, though not callosities, and pain on use (particularly with prolonged use) were present, the other criteria for that higher rating are not found, including marked deformity, accentuated pain on manipulation and use, and objective findings of swelling on use.

Though the Veteran complained of pain and swelling with regularity, VA treatment reports do not indicate regular treatment for this disability at any facility.  Further, during the September 2008 pre-screening, he reported he exercised regularly.  As well, the February 2010 VA spine examination, undertaken for another claim, included the observation by the examiner that the Veteran was extremely muscular.  
Turning again to the February 2010 VA examination, the examiner specifically found that there was no marked deformity, no pain on manipulation, no pain on motion, no edema, no instability, and no callosities and normal Achilles alignment, both during weight-bearing and non-weight-bearing, though there was some tenderness to palpation along the plantar fascia of both feet and some abnormal weight bearing from mild hyperkeratotic build-up beneath the second metatarsal head of both feet that did not impair walking or standing.  The examiner assessed the pes planus and the plantar fasciitis as both mild.  As such, the Board finds that the criteria for a 30 percent rating for severe, bilateral pes planus have not been met.

As well, the Board has considered DC 5284, which contemplates other foot injuries, and assigns a minimum 20 percent evaluation for moderate foot injuries.  But the Veteran's mild plantar fasciitis does not alone constitute a moderate foot injury.

Finally, the Board has considered whether a higher rating could be awarded for any period on appeal under another diagnostic code.  However, there is no evidence that the Veteran had weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or non-union of the tarsal or metatarsal bones, or any foot injury.  Therefore, a rating under DCs 5277-5284 is not for application.

The Veteran's own statements of experiencing pain and swelling on use are consistent with the 10 percent evaluation assigned, but no higher.  The Board has reviewed the two statements, submitted in September 2008, from co-workers that described the Veteran's pain going up and down stairs at his then-place of employment; however, the Board finds these statements pertain almost entirely to his back and knee disabilities, which are not before the Board, and contain only a slight reference to him taking off his shoes, which one affiant noted he described as a symptom of his low back disability.  

As these statements do not appear to pertain to his feet disability, beyond providing more evidence that the Veteran experiences pain while walking, the Board finds them for the purposes of this appeal to have limited relevance and little probative value.

With respect to the Veteran's claim, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Accordingly, the Board finds that for the entire period on appeal, the weight of the evidence is against the presence of bilateral pes planus meeting the diagnostic criteria for a 30 percent rating, with the objective and subjective symptoms more nearly approximating the criteria for moderate, rather than severe, flatfoot.  The Board also finds that the evidence is consistent over time and there is no basis for staged ratings.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for certain manifestations of the service-connected bilateral pes planus but the evidence reflects that those severe manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral pes planus with bilateral plantar fasciitis, because the criteria for evaluating the feet disability considered the Veteran's reports of pain and swelling in addition to the objective findings of no marked deformity, no edema, and no callosities.  

Accordingly, a referral of this issue for consideration of an extraschedular rating is not warranted.  As well, as the Veteran reports being employed full time, consideration of individual unemployability is not required.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was again provided notice in November 2008 and his claim was readjudicated in the September 2010 supplemental statement of the case.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records and the Veteran did not identify any other or private records regarding his service connected feet disability.

The Board has carefully reviewed the remand orders dated October 2008 and August 2010 and subsequent actions and finds that they have been sufficiently complied with.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Indeed, following the October 2008 remand, which added to the record VA treatment records that mentioned the Veteran's treatment in other VA facilities, the Board issued the August 2010 remand to account for those records.  Notations attributable to VA staff indicated no treatment records from Shreveport were found, and updated records from San Antonio and Little Rock were added to the record.  The Veteran was informed of the treatment records added to the claims file in the September 2010 supplemental statement of the case.  

The April 2011 written brief presentation argued only very broadly that because no records were added from Shreveport and nothing earlier that 2009 from Little Rock was added, the Board must remand again for them.  Neither the Veteran himself or his representative have specified any particular date or treatment from a particular VA facility that are lacking.  

As well, after a complete review of the Veteran's VA treatment records, the Board finds that there is no demonstrated regularity of treatment such to give evidence that there are more records missing.  The Board finds that all available records, that were found, have been included in the record.

Further, the Veteran submitted his own statements regarding the severity of his disability.  In addition, the Veteran was afforded VA feet examinations pertinent to the issue on appeal in April 2005 and February 2010.  The Board finds that both were sufficient for rating purposes.  Both examinations included an obvious interview of the Veteran and a physical examination.  There is no indication that either examiner relied on erroneous facts.  That he has repeatedly disagreed with the assessments and the examiners' findings does not make these examinations insufficient.  

As well, in his statement on his 2005 substantive appeal, the Veteran complained that the examination was brief and that the examiner appeared hurried and did not answer his questions to his satisfaction.  The Board notes that VA examinations were never intended to be treatment of veterans, but were to be objective examinations that followed pre-determined criteria.  

The Veteran has had ample opportunity in his many statements to report his experiences of his symptoms with VA, and has taken advantage of that opportunity.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.


REMAND

The Veteran mailed a response to the most recent supplemental statement of the case, dated in September 2010 that was received at the Board in October 2010.  His submission restated his claims and his points of disagreement, which were already very well established in the record.  However, he also stated that he had been treatment by a private chiropractor for his back pain.  He included the private chiropractor's name and an address.  Though as recently as the February 2010 VA spine examination, he Veteran had not reported private care, now that he has obtained private treatment and made VA aware of that treatment, the Board will remand so that those records may be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated clinical records from the VA Medical Centers in Little Rock and San Antonio for the period from September 2010.

2.  Contact the Veteran and request a properly completed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his chiropractic treatment records pertaining to his back pain from the Dr. James Raker, Ark-La-Tex Health Center, 1414 Arkansas Blvd, Texarkana, AR 71854, as listed on his October 2010 statement.  Document any attempts to obtain such records, to include any negative replies.  

a.  Upon receipt of such release, VA must take all appropriate steps to obtain the identified relevant records.

b.  In the alternative, the Veteran should be informed that he may submit the records himself directly to VA.

3.  The RO should then review all the evidence added since the last supplemental statement of the case and readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


